The plaintiff’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 793 (AC 11736), is granted, limited to the following issue:
*914The Supreme Court docket number is SC 14819.
Decided September 15, 1993
John K. Atticks III, in support of the petition.
Judith A. Ravel, in opposition.
“Did the Appellate Court properly conclude that the trial court lacked subject matter jurisdiction because the plaintiff’s motion to amend the return date, having been filed after the original return date, could not be granted pursuant to General Statutes § 52-72?”